Kellogg, J. A., J.
The petitioner, John E. Cooper, has applied to this court for a peremptory writ of mandamus directing and commanding the respondents, constituting the board of trustees of the village of Hudson Falls, H. Y., to reinstate said petitioner in the position of engineer of the steamer used by the fire department of said village.
Upon the hearing at Special Term, certain preliminary objections were interposed in behalf of the trustees. Inasmuch as these so-called- preliminary objections affect the merits of the application, they may be considered overruled as preliminary objections, but the contentions therein contained will be considered upon the decision of the application on its merits.
In the affidavits submitted in behalf of the respondents there are averments of lack of knowledge or information sufficient to form a belief as to certain allegations of the *246petition. Such averments are not sufficient to raise an issue as to such matters so denied. The allegation of the petition as to such matters must, therefore, be taken as true. People ex rel. Carleton v. Board of Assessors of the City of New York, 7 Hun, 228; People ex rel. Harriman v. Paton, 20 Abb. N. C. 195; People ex rel. Annibal v. Board of Supervisors, 53 Hun, 254; Matter of Sullivan, 55 id. 285, 287; Simmons v. Craig, 137 N. Y. 550.
So far, however, as the averments in the answering affidavits are positive in form they must be taken as true, inasmuch as this application is for a peremptory writ; and such writ is still demanded, notwithstanding the affidavits filed by respondents. People ex rel. Corrigan v. Mayor, 149 N. Y. 215; People ex rel. Perry v. Board of Canvassers, 88 App. Div. 185; Matter of Steinway, 159 N. Y. 250, 254; Matter of Haebler v. New York Produce Exchange, 149 id. 414; People ex rel. City of Buffalo v. N. Y. C. & H. R. R. Co., 156 id. 570, and cases cited at p. 575; People ex rel. Pumpyansky v. Keating, 168 id. 390, and cases cited on p. 399.
The allegations contained in the petition, which are to be taken as true, are the allegations of fact that are undisputed, but any allegation contained therein which is a mere conclusion of law should not be considered. People ex rel. Corrigan v. Mayor, supra.
Applying the foregoing well-established rules to the papers submitted on this application, the following facts material to its determination must be considered as established:
On the 27th day of March, 1911, the board of trustees of the village of Hudson Falls assumed to appoint one Frank Kelly to a position known as “ engineer of the steamer.” It had been the custom of the boards of trustees of this village, which is incorporated under the Village Law, annually, and shortly after the organization following the spring election, to appoint a person to the position so entitled. Jn accordance with this custom, boards of trustees for the three preceding years had appointed the petitioner to this position.
The duties of the position are to clean the steam fire engine belonging to the village, keep it in readiness for immediate *247use with fire laid ready for lighting, to test it at regular intervals, and in case of an alarm of fire to immediately proceed to the place where said steamer is kept and upon receipt of word from the chief engineer of the fire department to light the fire in the same and he in readiness to operate and run the same under the directions of the chief engineer of the fire department.
This is not, a position provided for by law, nor is it a position or employment created by statute. It was created by the board of trustees, itself, acting evidently in the belief that it was advisable that the duties specified should devolve upon some particular person throughout the year. The first appointment of the petitioner was made April 18, 1908. The resolution of appointment is as follows:
“ On motion of Trustee Sherrill, J. E. Cooper was appointed engineer of the fire steamer. A vote was taken and all voted in the affirmative.”
This resolution appears not to have fixed the term of employment.
On March 22, 1909, the petitioner was again appointed under a resolution worded as follows:
“ On motion J. E. Cooper was appointed engineer of the Village Steamer at the pleasure of the Board and salary same as last year.”
Having held the position for two years by virtue of this appointment and reappointment, prior to the meeting of the board of trustees organizing in March, 1910, the petitioner filed a written application for appointment as follows:

“To the Board of Trustees of the Village of Hudson Falls:

“ Gentlemen.— I hereby make application for the position of engineer of the village steamer.
“ Dated March 21, 1910.1
“Tours etc.,
“ J. Eat Cooper.”
Following this application in writing, on April 4, 1910, as appears from the minutes, the following proceedings were had:
*248“ Trustee Dempsey moved that J. E. Cooper he appointed engineer of steamer at salary of $120 per year or $2.30 per week.
“ Vote: Trustee Burke, yes; Trustee Newton, yes; Trustee Potvin, yes; Trustee Dempsey, yes; President Devine, yes.
“ On motion of Trustee Dempsey the above appointments were made during the pleasure of the Board.”
Prior to the making of the appointments by the board of trustees now in office, composed of the respondents here, under date of March 24, 1911, the petitioner addressed to it the following communication:

“To the Honorable Board of Trustees:

“ Gentlemen.— I hereby ask to he appointed engineer of the village steamer for the ensuing year, as I now hold that position.
“ Thanking you for past favors, I remain,
“ J. Eat Cooper.”
Following this latter application the board of trustees, however, on March 27, 1911, appointed one Frank Kelly to the position of “ engineer of the steamer ” for the ensuing year.
The petitioner has been a member of the Paris and Wait hose companies for more than twenty-five years and said companies during said period were, and now are, a part of the volunteer department of the village. The petitioner is now, and for more than five years prior to March 27, 1911, was, a member of the Wait Hose Company, in good standing, and during said time was over the age of eighteen years, and was a hona fide resident and freeholder of the village.
In 1904 and again in 1907, petitioner was elected to the office of chief engineer of the fire department pursuant to section 205 of the Village Law. At no time prior, to the meeting of March 27, 1911, at which Kelly was appointed to succeed the petitioner, did the petitioner call the attention of the board of trustees to the fact that he made any claim to a right to hold the position by reason of his service as a volunteer fireman, or that he made any claim that the board of trustees had no authority to appoint a person in his place. *249On the contrary, his written applications for appointment indicated his understanding that the hoard had the right to make an annual appointment, and for that appointment he took the pains to apply in writing, at least twice; on neither occasion did he claim that there was no vacancy in the position or that the board had no right to appoint his successor, by reason of the fact that he, himself, was or had been a volunteer fireman, or for any other reason.
In consideration of the principles of law applicable to this state of facts, the court has been materially aided by the carefully prepared briefs of counsel submitted on both sides of the .controversy.
It is claimed in behalf of the trustees that the petitioner’s papers are defective because they do not allege that the Wait Hose Company is an incorporated company, and the attention of the court is called to the late decision of the Appellate Division in the fourth department, in the case of People ex rel. Conley v. Beach, 143 App. Div. 712.
The statute which is invoked by the petitioner in this proceeding is the Civil Service Law, which provides, in section 22, so far as it is pertinent to the case at bar: “Ho person holding a position by appointment or employment in the state of Hew York or in the several cities, counties, towns or villages thereof * * * who shall have served the term required by law in the volunteer fire department of any city, town or village in the state * * * shall be removed from such position except for incompetency or misconduct shown after a hearing upon due notice upon stated charges.”
In this Conley case; relied upon by the counsel for the trustees,, the justice at Special Term held that the protection of the statute did not extend to volunteer' firemen “ who have associated themselves together informally, without any responsibility to the state or its municipalities, and over whom the state had no authority or control.”
Mr. Justice Williams, in writing the opinion of the Appellate Division, which opinion prevailed by a vote of three to two, quotes this language of the Special Term justice; and it was for the reason that the fire company to which the petitioner belonged was not a part of the fire department of the *250city of Rome within the purview of the statute that the petitioner in that case was denied the relief he sought.
In the case at bar, however, there is a direct and positive allegation in the petition, of which there is no sufficient denial in the answering affidavits, to the effect that the Wait Hose Company for more than twenty-five years has been and now is “ part of the volunteer fire department of said village.”
The allegations of the petition, therefore, so far as the standing of the hose company of which the petitioner is a member is concerned, are entirely sufficient, and it is not necessary that its incorporation should be expressly alleged.
Furthermore, it is urged in hehalf of the trustees that, by reason of his delay in applying for this remedy, the petitioner has been guilty of such negligence as would preclude granting the relief asked for.
The appointment of petitioner’s successor was made Marc27, 1911. The petition herein was served on July seventeenth on two of the trustees, and on July nineteenth on the' president of the village. It was made returnable at the next appointed Special Term.
The interval elapsing between the date of the appointment of Kelly and the service of the petition in this case is, therefore, ten days less than four months. Althoug’h this id far from prompt action in the ease, it would hardly seem to be such a delay as would preclude the petitioner from reinstatement in the position if otherwise legally entitled thereto. Keither of these reasons, therefore, urged by the counsel for the village, appeals to the court- as sufficient for denying, this application. In view of the other allegations in the petition it would not seem necessary to expressly allege the incorporation of the fire company; neither will the delay of petitioner preclude consideration of his application upon the merits.
There are, however, several reasons which preclude granting the relief asked for.
First. The provision of the Civil Service Law' extends its benefits to those “ who shall have served the time required by law in the volunteer fire department of any city, town or village in the state.”' This provision is most indefinite. The term “ required by law ” has no definite meaning. The *251law referred to is not specified, and “ required by law ” for what purpose is not stated. It is claimed, on behalf of the petitioner, that the phrase has reference to section 200 of the General Municipal Law. This section is headed, “ Defining qualifications for exempt volunteer firemen ” and provides as follows: “An exempt volunteer fireman is hereby declared to be a person who as a member of a volunteer fire company duly organized under the laws of the state of Hew York shall have at any time after attaining the age of eighteen years faithfully actually performed service in the protection of life and property from fire within the territory immediately protected by the company of which he is a member, and while a bona fide resident and, if of full age, an elector therein for a period of five consecutive years.”
There is no allegation in the petition to the effect that the petitioner served in the Wait Hose Company or any other volunteer fire company for a period of “five consecutive years” and there is no statement of facts, therefore, before the court to show that he is entitled to the privileges of an exempt volunteer fireman. It appears that he served five years prior to the date in question, but he expressly avoids stating that they were " consecutive ” years; and, although the allegation is couched largely in the language of the statute containing this very word “ consecutive,” that word seems to have been expressly omitted.
It may very well be that the services of the petitioner as chief engineer of the fire department for the two terms alleged, or even his service in this very position in controversy as “ engineer of the steamer ” may have interrupted his service as a member of the Wait Hose Company, go that such service was not “ consecutive ” for five years as required by this law.
In any event, it is necessary that the petition should state the facts squarely within the provision of the statute, which, if applicable, would give petitioner unusual privilege; and, in consequence of its failure to do so, he is not entitled to the relief demanded.
As has already been noticed, this section of the “ General Municipal Law ” is claimed by counsel for the petitioner to *252be referred to in the Civil Service Law. It -may be noted, however, that section 209 of the Village Law touches upon the question. This section is headed “ General exemption of firemen.” Its first sentence is as follows: “A.full term of service in a fire department is' five successive years.”
This provision is substantially similar to that of the General Municipal Law, the word “ successive ” being used in .place of the word “consecutive” showing a well-defined intent on the part of the law makers that the service should be continuous for. the five-year period.
Por this reason, therefore, the application should be denied.
Second. The Oivil Service Law protects a fireman from removal from a position to which he has been appointed or for which he has been employed.
This so-called position “ .engineer of the steamer ” has no standing in law. It is not a public office provided' for by statute;, neither is it a position or employment created by law. It is in the nature of an employment to perform certain duties directed by the board of trustees of the village and prescribed by them; It is in effect an employment as a laborer, performing labor, perhaps, to an extent skilled, but nothing more. When the board of trustees saw fit to employ a person to perform such servicés, they had a right to prescribe the term, either definite or indefinite; and at the termination of such term the employment ceased.
In the case of the employment of the petitioner in 1909 and again in 1910, he was employed during the pleasure of the hoard. When the board chose another to perform the duties of the position, it was clear evidence that it was their pleasure that the services of the petitioner should cease.- This, I think, ended his term of service. He is not in the position of one who has been removed, but of one whose employment has ceased by limitation of its own.term.
This was clearly the understanding of the petitioner himself, when, annually, he applied for appointment to this position, thereby conceding that the term of employment was about to expire. His last application, made during the present year, was not for a continuation of his sei’vices, but for an appointment to a position which he then held, clearly *253indicating his understanding that the position would soon he vacant, and that an appointment thereto .could properly he made.
To hold otherwise would be to hold that, whenever the. hoard of trustees employed a person to perform any work whatever, such employment would never cease during the lifetime of the employee, as long as work of that character remained to be performed, if the employee should happen to be an exempt volunteer fireman; and such rule would apply even where the board expressly limited the term of employment to its pleasure, and in fact created the position or employment itself.
Third. Both the General Municipal Law and the Village Law provide for the issuing of certificates to volunteer firemen which shall be presumptive evidence of their service.
If the petitioner believed himself to be entitled to this, privilege of perpetual employment during good behavior which he now contends for, it would have been a very easy and a very proper course to pursue to procure a certificate and file it with the board of trustees. This he did not do; and, by reason of his failure to do this or perform any other act, or take any other course indicating his claim to a right to be continued in this employment, or invoking a denial of the right of the board of trustees to fill the position by appointment, he has waived whatever right, if any, he may have had.
Upon this question, the language of Mr. Justice Jenlcs, in delivering the unanimous opinion of the court in People ex rel. Ross v. Dooling, 132 App. Div. 50, 53, is most pertinent. “As one may waive a statutory right (Sentenis v. Ladew, 140 N. Y. 463) the doctrine of waiver is applied to an appointee or employee in the public service who is protected from removal by a statute of prescribed procedure. Certainly if such an one has notice of a contemplated removal in disregard of the statute and his status under the, statute has not been brought to the attention of the removing power, and is not then or thereafter brought to its attention before the action of removal, then the doctrine of waiver will apply. And so this doctrine may well be held to apply when *254the appointee or employee becomes aware of an intent of removal by an ignorant removing power, and yet fails thus to' enlighten that power.”
The decision in this case was unanimously affirmed by the Court of Appeals, without opinion, in 198 N. Y. 616. See also People ex rel. Robesch v. President, 190 N. Y. 497, and People ex rel. McDonald v. Clausen, 50 App. Div. 286; appeal dismissed, 163 N. Y. 523.
In the Eobesch case, Judge Willard Bartlett, delivering the unanimous opinion of the Cburt of Appeals, states: “ I understand the rule now to be well established that where an appointee or employee in the public service becomes aware of the intention of his superior in office to take steps to remove him from his position, it is incumbent upon such subordinate to malee Tcnown to his superior the fact that he claims to be a veteran fireman if he desires to avail himself of the statutory privilege reserved to such veterans, unless his status has already been brought to the lenowledge of the officer vested with the power of removal” 190 N. Y. 499, 500.
There is no claim even that the petitioner informed any member of the board of trustees that he had served in any duly organized fire company for five “consecutive” and “ successive ” years. His allegation that members of the board knew that he had served for more than five years, even if material, is positively denied by them. But, however this may he, it cannot be disputed that, at the time of making his application for appointment in March of the current year, the petitioner did not assert his right to continue in the employment by reason of having served as a volunteer fireman; and he expressly conceded by filing his application for appointment that the right to appoint by the board existed, and thereby quite clearly waived whatever rights he had to continue in the position even, if we concede for the .salce of argument, that he had any such right.
The petitioner knew, as is shown by his written application, that the board of trustees contemplated filling the position, which action would in effect terminate his own employment. If he claimed a right to further employment in *255the position hy reason of his service as a fireman, it was his duty to call the attention of the appointing power to such claims, so that action could be taken with full knowledge thereof and after investigation of the facts upon which it was based. Having failed to pursue this obvious course, petitioner cannot complain.
Fourth. The section of the Civil Service Law which is invoked in this proceeding provides a remedy by mandamus to remedy any wrong complained of arising under the section. This supersedes the common-law remedy and is, in effect, a method of trying the title to public office and employment. It is quite plain that to a complete .determination of such controversy the party most interested, namely, the person appointed in the place of petitioner, is a necessary party.
It has been held in various cases under the Civil Service Law that such practice is necessary. People ex rel. Conlin v. Village of Dobbs Ferry, 63 App. Div. 276, 277; People ex rel. Mesick v. Scannell, id. 243; Matter of Jones v. Willcox, 80 id. 167, 170.
I think the reasoning of these decisions applies to the case at bar and that complete determination of the matter in controversy cannot be had in this proceeding to which Kelly, the person, most interested, is not a party.
Briefly summarizing, the application should-be denied for the following reasons:
First. It does not_appear that the petitioner served in any. organized fire company, in any volunteer fire department, for five “ consecutive ” or " successive ” years.
Second. The plaintiff’s employment has terminated by reason of the expiration of the term for which he was appointed.
Third. Even if he had had a right to continue in the position, he waived such right by conceding the right of the board to appoint, on making application for such appointment.
Fourth. The present incumbent is a necessary party to any proceeding to test the title of the office which he now holds.
Section 2086 of the Code of Civil Procedure authorises *256the court upon an application of this nature to award costs to1 the amount of fifty dollars and disbursements. But, as there is no claim of any inefficiency of. the petitioner, in view of which it may be presumed that the services rendered by him at a small compensation were of material service to the municipality in times of danger from threatened conflagration, it would not seem just, in denial of his application in this matter,., that costs should be awarded against him. The discretion vested in the court in this regard will be exercised in favor of the petitioner.
The motion is, therefore, denied, without costs.
Motion denied, without costs.